UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15( d ) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 11, 2016 Commission File Number 1-9929 Insteel Industries, Inc. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 56-0674867 (I.R.S. Employer Identification No.) 1373 Boggs Drive, Mount Airy, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: ( 336) 786-2141 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders Insteel Industries, Inc. (the “Company”) held its 2016 Annual Meeting of Shareholders (the “Annual Meeting”) on February 11, 2016. Set forth below is a brief description of each item submitted to a vote of the shareholders at the Annual Meeting and the final voting results for each item. A more complete description of each item is set forth in the Company’s proxy statement for the Annual Meeting, which was filed with the U.S. Securities and Exchange Commission on January 4, 2016. Item Number One – Election of Directors Each of the three nominees named in the proxy statement for the Annual Meeting were elected by the shareholders to the Board based on the following vote: Nominee Votes For Votes Withheld Broker Non-Votes Louis E. Hannen C. Richard Vaughn Joseph A. Rutkowski Messrs. Hannen and Vaughn were elected for three year terms ending at the 2019 Annual Meeting of Shareholders. Mr. Rutkowski was elected for a two year term ending at the 2018 Annual Meeting of Shareholders, to fill the remaining balance of the term of Duncan S. Gage, who previously resigned. Item Number Two – Advisory Vote on the Compensation of the Company’s Executive Officers The compensation of the Company’s executive officers was approved, on an advisory basis, by the shareholders based on the following vote: Votes For Votes Against Abst entions Broker Non-Votes Item Number Three – Ratification of the Appointment of Grant Thornton LLP The appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year 2016 was ratified by the shareholders based on the following vote: Votes For Votes Against Abst entions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INSTEEL INDUSTRIES, INC. Registrant Date: February 12, 2016 By: /s/ James F. Petelle James F. Petelle Vice President and Secretary
